SENTENCIA.
Celebrada la vista del presente recurso en 7 de julio co-rriente, con asistencia de ambas partes, este tribunal ha exa-minado la transcripción de autos en la que no hay exposición del caso ni pliego de excepciones, y no habiéndose alegado más defensa en apoyo de dicbo recurso que la de haber sido condenado Marcano en la causa de que se trata como culpable del delito comprendido en el artículo 300 del Código Penal y en otra causa como culpable de otro delito comprendido en el artículo 299 del mismo código cuando, según opina la parte apelante, sólo ba podido ser castigado por uno de esos *162delitos, cuya defensa procede desestimar, entre otras razo-nes, por no constar que haya sido alegada oportunamente en la corte inferior y faltar escrito de exposición del caso que la sostenga; vistá la resolución dictada por esta Corte Su-prema en los casos de El Pueblo de Puerto Rico v. Belpré, 19 D. P. R., 508 y 510, y no apareciendo demostrado que se haya cometido error fundamental alguno, se declara sin lugar el recurso y confirmamos la sentencia apelada que dictó la Corte de Distrito de Humacao en 7 de abril del corriente año. Y comuniqúese en la forma correspondiente.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro, Aldrey y Hutchison.